                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:18-CV-79-D


SOHO WILMINGTON LLC,              )
                                  )
                      Plaintiff,  )
                                  )
               v.                 )                                ORDER
                                  )
BARNHILL CONTRACTING COMPANY, )
and SCP-EW RIVER PLACE, LLC,      )
                                  )
                      Defendants. )


       On July 25, 2018, SOHO Wilmington LLC ("SOHO" or "plaintiff') filed an amended

complaint against Barnhill Contracting Company ("Barnhill") and SCP-EW River Place, LLC

("SCP-EW," collectively "defendants"), seeking relief for nuisance under North Carolina law [D.E.
                                                                      )




33]. On August 20, 2018, Barnhill moved to dismiss the amended complaint for failure to join

necessary and indispensable parties [D.E. 41] and filed a memorandum in support [D.E. 42]. On

September 4, 2018, SCP-EW moved to dismiss the amended complaint on the same grounds [D.E.

43]. SOHO responded in opposition to each motion [D.E. 45,47]. As explained below, the court

denies both motions to dismiss.

                                                I.

       SOHO owns the Hotel Ballast, located at 301 North Water Street, Wilmington, North

Carolina. See Am. Compl. [D.E. 33] ~~ 8-10. The Hotel Ballast "is the largest convention hotel in

eastern North Carolina" and a regular destination for many travelers. Id.         ~   11. Recently, SOHO

completed a multi-million dollar renovation that upgraded all hotel rooms, added a new restaurant,

and improved other areas, such as the hotel lobby and pool. See id.       ~   12. Hotel patrons can enter
the property at two entrances. S~e id. , 13. One entrance is north of the intersection of Water Street

and Grace Street. The other entrance is south of the intersection. See id. The hotel's two parking

lots connect through a raised unloading area. Id., 14. This area is not suitable for commercial

vehicles and is designed for one-way traffic. ld. , 15.

       In June 2016, the City of Wilmington ("City") entered a purchase and development

agreement with Water Street Ventures. See id. ,, 16, 18. Water Street Ventures agreed to construct

storm drainage and other improvements for River Place, a mixed-use development space scheduled
                                                                      I


for completion in 2020. See id. ,, 17-18. In January 2018, Water Street Ventures and East West

Partners, the River Place developer, assigned all rights and duties in the River Place contracts to

SCP-EW. See id. , 20. 1 Barnhill is the construction manager and general contractor for the River
                                                                          \
Place project. See id., 21; [D.E. 42] 3. Defendants' construction is part of the City's planned

improvements to Water Street. See [D.E. 33] , 22. SCP-EW and Barnhill are also "installing new

water and sewer lines beneath Water Street between Chestnut Street and Grace Street" for the Cape

Fear Public Utility Authority ("CFPUA"). Id.

       In January 2018, construction began. ld., 23. From the outset, the construction blocked

access to the hotel's southern entrance. See id., 24. SOHO alleges that this blockage "negatively

affected the flow of traffic" onto the property. Id., 25. In June 2018, the southern entrance to the

property re-opened. See id., 26. However, Water Street remained closed from the hotel's southern

entrance to Princess Street, and the area was not expected to re-open uritil September 2018. Id.

SOHO alleges that the construction blocked access to the southern entrance of the hotel until June

15, 2018. Id. , 27. To atleviate these burdens, SOHO met with defendants to discuss the

construction. See id. ,, 26--29. Although defendants took some steps to alleviate the impact on


        1
            Water Street Ventures and East West Partners are no longer defendants. See [D.E. 32].

                                                  2
                                                            I

SOHO, they failed to address all ofSOHO's concerns. See id. ~ 30.. For example, SOHO objects

to the continued closure of Grace Street, the primary street for hotel patrons. See id.     ~ 48.


           SOHO alleges that the construction has harmed the hotel. See id.       ~~   31-41. The harms

include blocked access to the hotel's southern entrance during the spring of 2018, the closure         oi
Grace Street, structural damage to two stairwells oq the Hotel Ballast property, expenses incurred

in responding to the inconveniences caused for hotel patrons, stigma resulting from the unpleasant

construction environment, negative publicity from online reviews characterizing the hotel as a

''warzone [sic]" due to the construction, and obstruction of public views from the hotel. See id. ~~

31-41, 47. SOHO alleges that the construction constitutes a private nuisance. ld. ~~ 42-SO. SOHO

seeks damages, an order requiring Barnhill and SCP-EW to abate the nuisance, an order requiring

prompt completion of the construction, and any further appropriate relief. Id. at 10 (prayer for

relief).

           On August 20, 2018, Barnhill moved to dismiss the amended complaint for failure to join

necessary and indispensable parties [D.E. 41]. On September 4, 2018, SCP-EW also moved to

dismiss the amended complaint and incorporated Barnhill's arguments [D.E. 43]. Defendants

contend that the City of Wilmington and the CFPUA are necessary and indispensable parties under

Rule 19 of the Federal Rules of Civil Procedure. Thus, according to defendants, the court should

dismiss SOHO's amended complaint because SOHO did not join them as defendants. See Fed. R.

Civ. P. 12(b)(7), 19.

                                                     II.

           Subject-matter jurisdiction is based on diversity of citizenship. Thus, the court applies state

substantive principles and federal procedural rules. See Erie R.R. v. Tompkins, 304 U.S. 64, 78-80

(1938); Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002). Federal law governs joinder under


                                                     3
Rule   19~   See,   ~'   Provident Tradesmens Bank & Tr. Co. v. Patterson, 390 U.S. 102, 125 n.22

(1968). State law, however, informs the relevant interests of the parties and potential parties. See

id.; HB Gen. Corp. v. Manchester Partners, L.P., 95 F.3d 1185, 1192 (3d Cir. 1996); Krueger v.

Cartwright, 996 F.2d 928, 931 (7th Cir. 1993); Whalen v. Carter, 954 F.2d 1087, 1096 & n.8 (5th

Cir. 1992).

        In determining whether a party should be joined under Rule 19, the court asks (1) whether

the party is necessary to the action and, if so, (2) whether the party is indispensable. See Fed. R. Civ.

P. 19; Am. Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 92 (4th Cir. 2005). Although all

indispensable parties are necessary parties, all necessary parties are not indispensable parties. See

Schlumberger Indus .. Inc. v. Nat'l Sur. Corp., 36 F.3d 1274, 1285-86 (4th Cir. 1994). To determine

whether a party is "necessary," the court examines the party's relationship to the action. See Owens-

TIL. Inc. v. Meade, 186 F.3d435, 440 (4th Cir. 1999). Ifthere is anecessarypartythatis either non-

diverse or not subject to service of process, then the court must determine whether that party is also

indispensable. Id. If a necessary, non-diverse party is indispensable, then the court lacks diversity

jurisdiction and should grant a motion to dismiss under Rule 12(b)(7). See id. at 442. The party

seeking dismissal bears the burden of proof. See Wood, 429 F.3d at 92:

        Dismissal for failure to joiri a necessary party is "a drastic remedy" to be employed "only

sparingly." Teamsters Local Union No. 171 v. Keal Driveaway Co., 173 F.3d 915, 918 (4th Cir.

1999); see Home Buyers Warranty Corp. v. Hann~ 750 F.3d427, 433 (4th Cir. 2014); Meade, 186

F.3dat441; Landress v. Tier One SolarLLC, 243 F. Supp. 3d633, 639 (M.D.N.C. 2017) ("[C]ourts

are extremely reluctant to grant motions to dismiss based on nonjoinder ...."). The court must

evaluate joinder pragmatically in light of the record and not as a "procedural formula." Patterso!l,

390 U.S. at 119 n.16;      Hann~   750 F.3d at 433. District courts enjoy broad discretion in applying


                                                    4
Rule 19. SeeNat'l Union Fire Ins. Co. ofPittsburgh v. RiteAidofS.C .• Inc., 210 F.3d246, 250 (4th

Cir. 2000); Coastal Modular Corp. v. Laminators. Inc., 635 F.2d 1102, 1108 (4th Cir. 1980); EFA

Props .. Inc. v. Lake Toxaway Cmty. Ass'n. Inc., No. 1:17-CV-52, 2018 WL 296036, at *7

(W.D.N.C. Jan. 4, 2018) (unpublished).

                                                  A.

       Initially, the court addresses whether the City and the CFPUA are necessary parties under

Rule 19(a). Rule 19(a) provides:

       A person who is subject to service of process and whose joinder will not deprive the
       court of subject-matter jurisdiction must be joined as a party if:

               (A) in that person's absence, the court cannot accord complete relief among
               existing parties; or

               (B) that person claims an interest relating to the subject of the action and is
               so situated that disposing of the action in the person's absence may:

                       (i) as a practical matter impair or impede the person's ability to
                       protect the interest; or

                       (ii) leave an e~sting party subject to a substantial risk of incurring
                       double, multiple, or otherwise inconsistent obligations because ofthe
                       interest.

Fed. R. Civ. P. 19(a)(1 ). To determine whether the City and the CFPUA are necessary parties under

Rule 19(a), the court considers (1) whether complete relief can be accorded in their absence among

the existing parties, (2) whether nonjoinder may impede their ability to-protect their claimed interests

at stake, and (3) whether nonjoinder may leave defendants subject to a substantial risk of multiple

or inconsistent obligations. See Key Constructors. Inc. v. Harnett Cty., 315 F.R.D. 179, 183-84

(E.D.N.C. 2016); Cty. of Brunswick v. Bond Safeguard Ins. Co., No. 7:12-CV-123-D, 2013 WL

663720, at *3-4 (E.D.N.C. Feb. 22, 2013) (unpublished).

       As for whether
                 I
                      the court can accord complete relief among the existing parties without the


                                                   5
City or the CFPUA, the court can do so. "Complete relief is any relief that will effectively and

completely adjudicate the dispute." Pettiford v. City of Greensboro, 556 F. Supp. 2d 512, 518

(M.D.N.C. 2008) (quotation omitted). "Complete relief' refers to "relief as between the persons

already parties, not as between a party and the absent person whose joinder is sought." Dow v.

Jones, 232 F. Supp. 2d 491, 498 (D. Md. 2002) (quotation omitted);    see,~' Hann~         750 F.3d at

435. SOHO primarily seeks damages. See [D.E. 33] 10; [D.E. 45] 8. This court can adequately

assess monetary damages among the existing parties without either the City or the CFPUA. See,
                           ,                                                           I
~'Key Constructors, 315 F .R.D. at 184; Cty. ofBrunswick, 2013     WL 663 720, at *3; Pettiford, 556

F. Supp. 2d at 518.

       SOHO also seeks an order directing Barnhill and SCP-EW to abate the nuisance and
                                                                          '
directing Barnhill and SCP-EW to complete construction promptly. See [D.E. 33] 10. Barnhill

argues that, without joinder ofthe City and the CFPUA, such injunctive reliefwould not be possible.

See [D.E. 42] 11-12. This argument, however, assumes that injunctive relief would be appropriate,

which SOHO has not established.    See,~'    Envtl. Def. Fund, Inc. v. Lamphier, 714 F.2d 331, 337

(4th Cir. 1983) ("[T]o obtain injunctive relief, a plaintiff must prove that legal remedies are

inadequate, that risk of an irreparable injury exists, and that the balance of equities justifies an

injunction."); cf. Wiseman v. TomrichConstr. Co., 250N.C. 521,524, 109 S.E.2d248, 251 (1959);

Morgan v. High Penn Oil Co., 238 N.C. 185, 194-95, 77 S.E.2d 682, 690 (1953); Broadbent v.

Alliso!l, 176 N.C. App. 359, 370, 626 S.E.2d 758, 766 (2006) ("Though a prevailing plaintiff in a

private nuisance action may ... be awarded damages, injunctive relief, or both, injunctive relief is

notmandatedineverysituation."); Mayesv. Tabor, 77N.C. App. 197,200,334 S.E.2d489,490-91

(1985). Barnhill also suggests that injunctive relief will prevent the City and the CFPUA from

completing the River Place construction and challenge their property rights as landowners.   See,~'



                                                 6
[D.E. 42] 5, 7. In ~yzing the first Rule 19(a) factor, however, the court considers only the existing

parties, not absent parties. See Fed. R. Civ. P. 19(a)(l)(A); Hann~ 750 F.3d at 435; Dow, 232 F.

Supp. 2d at 498. Accordingly, the court rejects defendants' arguments. The first Ru1e 19(a) factor

does not support finding that either the City or the CFPUA is a necessary party.

         As for the second Ru1e 19(a) factor, the court focuses on whether nonjoinder of the absent
                                                                                            I

parties wou1d impede the absent parties' ability to protect their claimed interests. 'See Key

Constructors, 315 F .R.D. at 183-85. Neither the City nor the CFPUA has claimed any interest. See

Fed. R. Civ. P. 19(a)(l)(B) (notingthatjoinderisrequiredif, in part, ''that person claims an interest"

(emphasis added)); Wood, 429 F.3d at 93; N.C. Piping & Promotional Fund v. Johnson Controls,

Inc., No. 1:11-CV-248,2014 WL689776, at *3 (M.D.N.C. Feb. 20,2014) (unpublished), report and

recommendation adopted, 2014 WL 1230223 (M.D.N.C. Mar. 25, 2014) (unpublished); Barnhardt

v. Scottsdale Ins. Co., No. 1:13-CV-637, 2014 WL 98803, at *3 (M.D.N.C. Jan. 9, 2014)

(unpublished) (collecting cases); Oklahoma v. Tyson Foods. Inc., 258 F.R.D. 472, 476-79 (N.D.

Okla. 2009). Although the record does not indicate whether the City or the CFPUA knows about

this litigation, Barnhill fails to offer any evidence on this point. See [D.E. 45] 6-7. Accordingly,

the second 19(a) factor does not support finding that either the City or the CFPUA is a necessary

party.

         Next, defendants argue that, because the City and the CFPUA have contracted with SCP-EW,
                         \



they are necessary parties under Ru1e 19(a). See [D.E. 42] 7. Generally, parties to a contract are

necessary parties under Ru1e 19(a) to an action contesting the validity or interpretation of that

contract. See Delta Fin. Corp. v. Pau1D. Comanduras&Assocs., 973 F.2d301, 305 (4thCir.l992);

In re N.C., Swine Farm Litig., No. 5:15-CV-13-BR, 2017 WL 2312883, at *5 (E.D.N.C. May 25,
                                                      '

2017) (unpublished); Thimbler. Inc. v. Unique Sols. Design USA. Ltd., No. 5:12-CV-695-BR, 2014


                                                  7
WL 1663418, at *3 (E.D.N.C. Apr. 25, 2014) (unpublished). SOHO, however, does not challenge

the validity or interpretation of the contracts between SCP-EW, the City, and the CFPUA. To the

contrary, SOHO seeks prompt performance of those contracts. See [b.E. 33] 10. Accordingly, the

fact that SOHO's nuisance action concerns the same subject-matter (i.e., the River Place

construction) as the contracts does not mean that the City and the CFPUA are necessary parties. See,

~'Disabled     Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 881-83 (9th Cir.

2004); Sch. Dist. v. Sec'y ofU.S. Dep't. ofEduc., 584 F.3d 253,302-03 (6th Cir. 1999) (en bane);

Lomayaktewa v. Hathaway, 520 F.2d 1324, 1325 (9th Cir. 1975).

        Similarly, the court rejects Barnhill's argument that because the City and the CFPUA own
                      I



the properties on which the construction is occurring renders them necessary parties. Not all

landowners are necessary parties to actions that might affect their properties. See, ~' In re N.C.

Swine Farm Nuisance Litig., 2017 WL 2312883, at *4-5. To be sure, the fact that SOHO seeks

injunctive relief relating to these properties implicates their property interests. See id. (noting that

the plaintiff did not seek injunctive relief). However, even if this fact supported the conclusion that

the City and the CFPUA are necessary parties, other facts do not. Cf. Cty. of Brunswick, 2013 WL

663720 at *5 (holding that an absent party was not necessary under Ru1e 19(a) despite one factor

favoring that conclusion).

       As for the third Ru1e 19(a) factor, whether nonjoinder leaves defendants at substantial risk

of mu1tiple or inconsistent obligations, the risk is not substantial. First, there is no pending parallel

litigationinstatecourt. See Harm~ 750F.3dat434-35;Meade, 186F.3dat441. Second, this court

can craft a judgment that wou1d afford SOHO with complete monetary relief while ayoiding any

inconsistent legal obligation.

       In opposition, Barnhill argues that, under North Carolina law, issue preclusion cou1d bind


                                                   8
the City or the CFPUA in future litigation on the issue of nuisance. See [D.E. 42] 6-7. In North
                                                                                             I
Carolina, issue preclusion binds only an entity that was either in privity with a party or was itself a

party to a prior action in which an issue was fully litigated, decided, and necessary to the action's

disposition. See Hales v. N.C. Ins. Guar. Ass'!1,337N.C. 329,333-34,445 S.E.2d 590, 594 (1994).

Here, this risk is not substantial. See State ex rel. Tucker v. Frinzi, 344 N.C. 411,417,474 S.E.2d

127, 130 (1996); Hales, 337 N.C. at 333-34, 445 S.E.2d at 594. Moreover, defendants' argument ,

concerns the absent parties, but the third Rule 19(a) factor concenis the existing parties. See Fed.

R. Civ. P. 19(a)(1)(B)(ii). Finally, the third Rule 19(a) factor also requires that the absent parties

claim an interest at stake in the litigation. See Fed. R. Civ. P. 19(a)(1 )(B). Neither the·City nor the
                                    I


CFPUA has done so. Accordingly, the third Rule 19(a) factor does not support finding that either

the City or the CFPUA is a necessary party to this action.

       Barnhill also argues that the failure to join the City and the CFPUA undercuts its ability to

present legal and factual defenses against SOHO's nuisance claim, such as the suitability of the

location for the challenged land use. See [D.E. 42] 8-9. This argument does not address any Rule

19(a) factor. Cf. Nat'l Union Fire, 210 F.3dat250; CoastalModularCor,p., 635 F.2dat 1108. Thus,

the court rejects the argument.

       Neither the City of Wilmington nor the CFPUA is a necessary party under Rule 19(a). See

MasterCard Int'l Inc. v. Visa Int'l Serv. Ass'n, 471 F.3d 377, 385-89 (2d Cir. 2006); Wood, 429

F.3d at 92-93; Janney Montgomery Scott. Inc. v. Shepard Niles. Inc., 11 F.3d 399, 404-13 (3d Cir.

1993); Coastal Modular Cor,p., 635 F.2d at 1107-08; Key Constructors. Inc., 315 F.R.D. at 184; In

re Chinese Manufactured Drywall Prods. Liab. Litig., 273 F.R.D. 380, 384-91 (E.D. La. 2011).

Thus, the court denies the motion to dismiss.




                                                   9
                                                 B.
       Alternatively, even assuming that the City and the CFPUA are necessary parties, neither

Barnhill nor SCP-EW argues that joinder would defeat complete diversity or that service of process

is impossible. See [D.E. 41, 43]. If joinder is possible, a court should order joinder because the

Fourth Circuit strongly disfavors dismissal as a remedy. See Hann~ 750 F .3d at 433; Trans Energy,

Inc. v. EQT Prod. Co., 743 F.3d 895, 901 (4th Cir. 2014); Teamsters Local Unio!l, 173 F.3d at 918;

Constructure Mgmt., Inc. v. Berkley Assurance Co., No. GLR-16-0284, 2017 WL 818717, at *3 (D.

Md. Mar. 2, 20 17) (unpublished). Here, for both absent parties, service of process is possible. See,

~'Fed.   R:Civ. P. 4(j); Tommy Davis Constr.. Inc. v. Cape Fear Pub. Util. Auth., 807 F.3d 62,65

(4th Cir. 2015); Evans v. Griffm, No. 14-CV-1091, 2015 WL 5577486, at *2 (M.D.N.C. Sept. 22,

2015) (unpublished); Pitts v. O'Geacy, 914 F. Supp. 2d 729, 734 (E.D.N.C. 2012). Moreover,

joinder would not defeat complete diversity because both absent parties are citizens of North

Carolina under 28 U.S.C. § 1332. See lllinois v. City of Milwaukee, 406 U.S. 91, 97 (1972);

Mecklenburg Cty. v. Time Warner Entm't-Advance/Newhouse P'ship, No. 3:05-CV-333,2010 WL

391279, at *1 (M.D.N.C. 2010) (unpublished). SOHO, on the other hand, is not a citizen ofNorth

Carolina under 28 U.S.C. § 1332.

     · Barnhill and SCP-EWbearthe burdenofshowingthatRule 19 requires dismissal. See,~'

Johnson Controls, Inc., 2014 WL 689776, at *4. Even assuming that the City or the CFPUA are

necessary parties, defendants have failed to meet that burden.'

                                                 c.
       If neither the City nor the CFPUA are necessary parties, the court need not decide whether

either is an indispensable party. See Temple v. Synthes Cor.p., 498 U.S. 5, 8 (1990) (per curiam);

cf. Trans Energy. Inc., 743 F.3d at 901; Maryland v. Universal Elections, Inc., 729 F.3d 370, 379


                                                 10
(4th Cir. 2013); Yashenko v. Harrah's N.C. Casino Co., 446 F.3d 541, 552-53 (4th Cir. 2006).

However, even if the City and the CFPUA are necessary parties, neither is an indispensable party

under Rule 19(b).

       Rule 19(b) pro~ides:

       If a person who is required to be joined if feasible cannot be joined, the court must
       determine whether, in equity and good conscience, the action should proceed among
       the existing parties or should be dismissed. The factors for the court to consicler
       include:

       (1) the extent to which a judgment rendered in the person's absence might prejudice
       that person or the existing parties;

       (2) the extent to which any prejudice could be lessened or avoided by:

               (A) protective provisions in the judgment; or
               (B) shaping the relief; or
               (C) other measures;

       (3) whether a judgment rendered in the person's absence would be adequate; and

       .(4) whether the plaintiffwould have an adequate remedy ifthe action were dismissed
        for nonjoinder.                                          ~


Fed. R. Civ. P. 19(b). The Rule 19(b) inquiry is pragmatic, conducted "in light of the equities" of

the particular case, and is "not mechanical." Schlumberger Indus .• Inc., 36 F.3d at 1287. The Rule

19(b) factors overlap factually with the Rule 19(a) factors. See id. at 1287-88; Meade, 186 F.3d at

441. Moreover, these factors are not exhaustive. See Fed. R. Civ. P. 19(b).

       Defendants argue that a judgment rendered in the absence ofthe Cicy
                                                                         I
                                                                           and the CFPUA would

be fundamentally unfair in light of the interests of the City and CFPUA. See [D.E. 42] 9-10. The

court rejects this argument. Despite defendants' argument to the contrary, the risk of an adverse

judgment against Barnhill and SCP-EW, by itself, would not prejudice the City or the CFPUA to

such a degree that they are indispensable parties. It is also not clear that issue preclusion would bind



                                                  11
    the City or the CFPUA under North Carolina law. See Frinzi, 344 N.C. at 417, 474 S.E.2d at 130;

    Hales, 33 7 N.C. at 333-34, 445 S.E.2d at 594. Accordingly, Rule 19(b)(1) does not support finding

    that either the City or the CFPUA is an indispensable party.

             Second, Barnhill argues that adjudication on the merits would require determining whether

    the City and'the CFPUA's constpiction is reasonable. According to Barnhill, the City and the

    CFPUA are indispensable parties because they are the "primary actors" who would be prejudiced

    if this litigation proceeded without them. See [D.E. 42] 10-11.

             The court rejects Barnhill's argument. The court could grant monetary damages on SOHO' s

    nuisance claim without granting any injunctive relief, which would mitigate any possible prejudice

    to the City or the CFPUA. Moreover, joint tortfeasors are usually not necessary or indispensable

    parties under Rule 19. See Temple, 498 U.S. at 8; CarolinaPower&LightCo. v. 3M Co., No. 5:08-
f
    CV-460-FL,2010WL 11420854,at*12(E.D.N.C.Mar.24,2010)(unpublished). Totheextentthat

    Barnhill's argument asserts that the City or the CFPUA are analogous to joint tortfeasors (i.e., as the

    "primary actors" here), the court rejects that argument. Moreover, a finding of nuisance woUld not
                                                                                         \
    imply that the construction was urilawful. See In re N.C. Swine Farm Nuisance Litig., 2017 WL

    2312883, at *5; Page v. Roscoe. LLC, 128 N.C. App. 678, 685, 497 S.E.2d 422, 427 (1998). Thus,

    Rule 19(b)(2) does not support finding that either the City or the CFPUA are indispensable parties.

             As for the remaining Rule 19(b) factors, a judgment rendered in the absence of the City or

    the CFPUA would be adequate relief, and that judgment would reflect the nature of the claim and

    the damages. See Fed. R. Civ. P. 19(b)(3); Key Constructors. Inc., 315 F.R.D. at 185.

             Finally, if the court granted the motions to dismiss, SOHO would have an adequate remedy

    in state court. See Fed. R. Civ. 19(b)(4). However, SOHO has a legitimate interest in its chosen

    forum.   See,~,   Rishell v. Jane Phillips Episcopal Mem'l Med. Ctr., 94 F.3d 1407, 1413 (lOth Cir.


                                                      12
1996); Key Constructors. Inc., 315 F .R.D. at 185. The "mere availability of an alternate remedy does

not suffice to render" either the--city or the CFPUA an indispensable party under Rule 19(b). Key

Constructors. Inc., 315 F.R.D. at 185. Ultimately, the "availability of an alternative forum is ... of

negative significance." Id. (quotation omitted). Thus, neither Rule 19(b)(3) nor Rule 19(b)(4)

supports finding that the City or CFPUA is an indispensable party. Accordingly, even ifthe City and

CFPUA are necessary parties under Rule 19(a) and joinder is not feasible, neither is an indispensable

party under Rule 19(b).

                                                 m.
       In sum, the court DENIES defendants' motions to dismiss [D.E. 41, 43]. The court

DIRECTS the parties to engage, in a court-hosted settlement conference with United States

Magistrate Judge Jones.

       SO ORDERED. This _10_ day of January 2019.




                                                            United States District Judge




                                                 13
